Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-21-00013-CV

                                     Judy FREEMAN,
                                         Appellant

                                             v.

Kundu JOHNSON, individually and as Independent Administrator of the Estate of James Phillip
                                 Johnson, deceased,
                                      Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-13953
                     Honorable Cynthia Marie Chapa, Judge Presiding

          BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

      In accordance with this court’s opinion of this date, this appeal is DISMISSED.

      We ORDER all costs of this appeal assessed against appellant, Judy Freeman.

      SIGNED July 21, 2021.


                                              _________________________________
                                              Luz Elena D. Chapa, Justice